Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 06/05/2022. Applicant’s argument, filed on 06/05/2022 has been entered and carefully considered. Claims 1-2, 4-12, and 14-20 are pending.

The 35 USC § 101 rejection is withdrawn based on the claim amendments submitted on 06/05/2022.

The application filed on 03/19/2021 is a 371 of PCT/KR2019/012198 filed on 09/20/2019. Claimed foreign priority to KOREA, REPUBLIC OF 10-2018-0113148 09/20/2018. The certified copy of priority has been filed on 03/19/2021.

Response to Arguments

Applicant’s arguments in the 06/05/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 6-11 argues “a partition shape”, “prediction mode”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Minezaea in view of Huang further in view of Jackie teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Jackie teaches, Section 3.1, binary tree partition method, current published application, [0015], [0015], partition shape bay be a binary-tree partition, Minezaea teaches, [0076], [0090]-[0097], [0160], coding parameter prediction mode on a coding block, Huang, [0007]-[0008], so, claim limitations are taught by the prior art).
Therefore, the rejection is maintained.
	
Examiner’s Note

Claims 1-2, 4-10 refer to "A method of decoding an image”, Claims 11-12, 14-19 refer to "A method of encoding an image”, Claim 20 refers to "A computer-readable recording medium”. Claims 11-12, 14-20 are similarly rejected in light of rejection of claims 1-2, 4-10, any obvious combination of the rejection of claims 1-2, 4-10, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10 is rejected under 35 U.S.C. 103 as being unpatentable over Minezaea et al. (US 20160330468 A1), hereinafter Minezaea, in view of Huang et al. (US 20180213247 A1), hereinafter Huang, further in view of Jackie et al. (“Description of Core Experiment: Partitioning”, JVET, San Diego, US, 10-20 Apr 2018), hereinafter Jackie. Jackie is cited in IDS..
	
	Regarding claim 1, Minezaea discloses a method of decoding an image, the method comprising (Abstract): identifying a region by partitioning an image ([0002]); and 5determining a prediction mode of the region on ([0090]-[0097], Fig. 6-7). 
	Minezaea discloses all the elements of claim 1 but Jahid does not appear to explicitly disclose in the cited section wherein the prediction mode of the region is determined as a prediction mode of all coding blocks included in the 10region.
	However, Huang from the same or similar endeavor teaches wherein the prediction mode of the region is determined as a prediction mode of all coding blocks included in the 10region ([0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minezaea to incorporate the teachings of Huang to reduce complexity of compression (Huang, [0044]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Huang in view of Minezaea discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a partition shape.
	However, Jackie from the same or similar endeavor teaches a partition shape (Section 3.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Minezaea to incorporate the teachings of Jackie to achieve best possible partition available (Jackie, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Minezaea in view of Huang discloses all the elements of claim the method of claim 2, but they do not appear to explicitly disclose in the cited section wherein the region corresponds to a single node of a partition tree structure of a CTU (Coding Tree Unit), or a child node thereof (Minezaea, Fig. 6-7, Huang, [0044], Jackie, Section 3.1.3).  
	
	Regarding claim 3, (Canceled) (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1).  

	Regarding claim 204, Minezaea in view of Huang further in view of Jackie discloses the method of claim 1, wherein the prediction mode of the region is determined based on at least one of whether or not to partition the region, a partition tree, and a partition direction (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

	Regarding claim 255, Minezaea in view of Huang further in view of Jackie discloses the method of claim I, wherein the prediction mode 149of the region is determined based on at least one of a slice type of a slice including the region, (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

	Regarding claim 56, Minezaea in view of Huang further in view of Jackie discloses the method of claim 1, wherein when a size of the region is a predetermined size and the partition shape is a predetermined partition shape, the prediction mode of the region is determined as intra-prediction (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

	Regarding claim 107, Minezaea in view of Huang further in view of Jackie discloses the method of claim 6, wherein when the predetermined size is 64 pixe1s[[,]] and the partition shape is a quad-tree partition or ternary tree partition, the prediction mode of the region is determined as intra-prediction (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).
  
	Regarding claim 8, Minezaea in view of Huang further in view of Jackie discloses the method of claim 6, wherein, when the predetermined size 15is 32 pixels[[,]] and the partition shape is a binary-tree partition, the prediction mode of the region is determined as intra-prediction (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Minezaea in view of Huang further in view of Jackie discloses the method of claim 1, wherein when a size of the region is a predetermined size and the partition shape is a 20predetermined partition shape, the prediction mode of the region is determined based on (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Minezaea in view of Huang further in view of Jackie discloses the method of claim 9, wherein when the slice type 25is not an I slice, the prediction mode of the region is 150determined based on (Minezaea, Fig. 6-7, [0090]-[0097], [0454], Huang, [0044], Jackie, Section 3.1, Section 7, it is obvious to the ordinary skill in the art).

Regarding claim 11-20, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487